       Case 2:16-md-02724-CMR Document 1199 Filed 01/15/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-MD-2724
                                                      HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:
                                                      Civil Action No. 19-5042
 United HealthCare Services, Inc. v. Teva
 Pharmaceuticals USA, Inc., et al.



                                            ORDER

       AND NOW, this 15th day of January 2020, upon consideration of the attached Joint

Stipulation to Waive Service and Extend the Deadline for Defendant VersaPharm, Inc. to

Respond to Plaintiff United HealthCare Services, Inc.’s October 11, 2019 Complaint, it is hereby

ORDERED that the Stipulation is APPROVED.

       It is so ORDERED.

                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe

                                                   ______________________________
                                                   CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1199 Filed 01/15/20 Page 2 of 5



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                    MDL 2724
 PRICING ANTITRUST LITIGATION                      16-MD-2724

                                                   HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 United HealthCare Services, Inc. v. Teva
 Pharmaceuticals USA, Inc. et al., 19-cv-05042-
 CMR


  JOINT STIPULATION TO WAIVE SERVICE AND EXTEND THE DEADLINE FOR
     DEFENDANT VERSAPHARM, INC. TO RESPOND TO PLAINTIFF UNITED
       HEALTHCARE SERVICES, INC.’S OCTOBER 11, 2019 COMPLAINT

       WHEREAS, Plaintiff United HealthCare Services, Inc. (“United”) filed a Complaint on

October 11, 2019, in United HealthCare Services, Inc. v. Teva Pharmaceuticals USA, Inc.

(“United’s October 11, 2019 Complaint”), Case No. 19-cv-02696-JNE-TNL (D. Minn.), which

was transferred by the United States Judicial Panel on Multidistrict Litigation on October 24,

2019 to the Eastern District of Pennsylvania, assigned Case No. 19-cv-05042-CMR, and

centralized for pretrial proceedings as part of In re Generic Pharmaceuticals Pricing Antitrust

Litigation, Case No. 16-md-2724-CMR, MDL No. 2724;

       WHEREAS, United’s October 11, 2019 Complaint is based on substantially similar facts

and allegations as the Complaint filed by Plaintiff States on May 10, 2019 in State of

Connecticut et al. v. Teva Pharmaceuticals USA, Inc. (the “Plaintiff States’ May 10, 2019

Complaint”), Case No. 19-cv-2407-CMR, which has also been centralized for pretrial

proceedings as part of MDL 2724;

       WHEREAS, on December 20, 2019, United’s October 11, 2019 Complaint was served on

Defendant VersaPharm, Inc. (“VersaPharm”);
       Case 2:16-md-02724-CMR Document 1199 Filed 01/15/20 Page 3 of 5



       WHEREAS, in an Order dated July 25, 2019 the Court adjourned responsive pleadings

and/or motions to the Plaintiff States’ May 10, 2019 Complaint until such time as the Court

enters an order setting a schedule for responses to that Complaint (see MDL Doc. No. 1058,

approving stipulation);

       WHEREAS, the parties agree that responses to the pleadings in this action should be

accomplished efficiently and in consideration of the Court’s existing MDL scheduling orders;

       WHEREAS, Plaintiff United and Defendant VersaPharm have reached an agreement to

extend the time within which VersaPharm must move against, answer, or otherwise respond to

United’s October 11, 2019 Complaint;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.      The deadline for VersaPharm to move, answer, or otherwise respond to United’s

October 11, 2019 Complaint is ADJOURNED until January 24, 2020;

       2.      This Stipulation does not constitute a waiver by VersaPharm of any defense,

including but not limited to those defenses provided under Federal Rule of Civil Procedure 12,

except that Defendants do not contest personal jurisdiction; and

       3.      United is currently negotiating with the remaining defendants in this case for a

global extension to move, answer, or otherwise respond to United’s October 11, 2019 Complaint.

This Adjournment is subject to being extended in the event United and some or all of the

remaining defendants in this case agree on a global extension to move, answer, or otherwise

respond to United’s October 11, 2019 Complaint.

       IT IS SO STIPULATED.




                                                 2
      Case 2:16-md-02724-CMR Document 1199 Filed 01/15/20 Page 4 of 5



Dated: January 9, 2020

 BOIES SCHILLER FLEXNER LLP               ZELLE LLP

  /s/ Hamish P.M. Hume                     /s/ Judith A. Zahid
 Hamish P.M. Hume                         Judith A. Zahid
 Abby L. Dennis                           Eric W. Buetzow
 Kyle Smith                               44 Montgomery Street, Suite 3400
 1401 New York Ave, NW                    San Francisco, CA 94104
 Washington, D.C. 20005                   Tel: (415) 693-0700
 Tel: (202) 895-7580                      Fax: (415) 693-0770
 Fax: (202) 237-6131                      jzahid@zelle.com
 hhume@bsfllp.com                         ebuetzow@zelle.com
 adennis@bsfllp.com
 ksmith@bsfllp.com
                                          ZELLE LLP
                                          James R. Martin
 BOIES SCHILLER FLEXNER LLP               Jennifer Duncan Hackett
 Duane L. Loft                            1775 Pennsylvania Avenue, NW,
 55 Hudson Yards, 20th Floor              Suite 375
 New York, NY 10001                       Washington, D.C. 20006
 Tel: (212) 446-2300                      Tel: (202) 899-4100
 Fax: (212) 446-2350                      Fax: (612) 336-9100
 dloft@bsfllp.com                         jmartin@zelle.com
                                          jhackett@zelle.com

                    Counsel for Plaintiff United HealthCare Services, Inc.

  POLSINELLI PC

   /s/ Anthony C. Porcelli
  Anthony C. Porcelli
  POLSINELLI PC
  150 North Riverside Plaza, Suite 3000
  Chicago, IL 60606
  Tel: (312) 819-1900
  Fax: (312) 819-1910
  aporcelli@polsinelli.com

  Amy D. Fitts
  POLSINELLI PC
  900 w. 48TH Place, Suite 900
  Kansas City, MO 64112
  Tel: (816) 753-1000
  Fax: (816) 222-0425

                                              3
        Case 2:16-md-02724-CMR Document 1199 Filed 01/15/20 Page 5 of 5



   afitts@polsinelli.com

   Counsel for Defendant
   VersaPharm, Inc.




4819-8998-7757

                                       4
